Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-5) in the reply filed on 3/23/2021 is acknowledged.
Claims 6-7 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/23/2021.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Interpretation
Claim 4 recites the limitation “fixing means” in line 4. Since this claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 4 has been 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
	“the fixing means has a plurality of wedge-shaped flanges (31), such flanges being arranged radially around the body forming the connecting member and defining a coupling region” on page 5 in lines 30-33.
For purposes of the examination, examiner will interpret the fixing means of claim 4 as a plurality of wedge-shaped flanges (31), such flanges being arranged radially around the body forming the connecting member and defining a coupling region.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blue et al. (US 8,277,714 hereinafter “Blue”).
Blue discloses a connecting assembly, intended for a fluid conduit facility, comprising at the least a tubular member (Figs. 1B and 2, tube 18) made of flexible plastic material (In 9:46-67 and 10:1-24 discloses tube 18 can be of plastic material and have a desired level of flexibility) intended to the circulation of a 5fluid through it (In 1:14-42 discloses the invention is for fluid transportation), at the least a substrate that surrounds the tubular member having a braided mesh configuration (Figs. 1B and 2, braided mesh 21) and a connecting member (Fig. 2, 16) attached in at least one of the ends of the tubular member (Fig. 2), wherein the connecting member is made up of a plastic material moldable by injection (In 5:19-25 discloses 16 is overmolded and in Figs. 7 and 8 shows an illustration of the injection molding process), being encapsulated at the end of a set formed by the tubular member and the substrate (Fig. 2).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Blue (US 8,277,714) in view of Andresen et al. (US 2017/0138513 hereinafter “Andresen”).
1oBlue discloses the connecting assembly according to claim 1, but does not expressly disclose the braided mesh defines a plurality of interstices, such that each interstice has a minimum surface area of 0.04 mm2.  
In the related field of hose assembly having mesh wiring, Andresen teaches a mesh wiring (Fig. 9, mesh wiring 225) having interstices of 0.45 mm or less measured from corner to corner (Figs. 2A and 9, 165 shows the length of the interstice in Fig. 2A).
It would have been obvious to one having ordinary skill in the art to have modified the braided mesh of Blue to include interstices of 0.45 mm or less in order to have the advantage of good resistance to cut and slash penetration as taught by Andresen in [0080].
While Blue in view of Andresen do not expressly disclose a minimum surface area of 0.04 mm2; the surface area may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters. 
2, as the surface area of the interstice may be optimized to the desired operational parameters through the use of routine experimentation to have the advantage of desired cut resistance and flexibility. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Blue (US 8,277,714) in view of Schlitter (US 2015/0354740).
Blue discloses the connecting assembly according to claim 1, wherein the braid mesh is formed by a plurality of wires (Fig. 1B, 21 is formed of a plurality of wires) but does not expressly disclose a minimum diameter of 0.10 mm.  
In the related field of hose assembly having mesh wiring, Schlitter teaches a mesh wiring having a diameter in the range of 0.1 mm to 1.5 mm for a hose coupling.
It would have been obvious to one having ordinary skill in the art to have modified the diameter of the braided mesh of Blue to include a diameter in the range of 0.1 mm to 1.5 mm which includes a minimum of 0.1 mm in order to have the advantage of desired frictional force of a mesh wiring wrapped around a tube as taught by Schlitter in [0031].

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Blue (US 8,277,714) in view of Grantham (US 5,088,528) and Lei et al (US 2011/0148100).
In regard to claims 4 and 5, Blue discloses the connecting assembly according claim 1, wherein the connecting member is formed by a substantially cylindrical-shaped 20elongated body (Fig. 2, 16 is cylindrical) provided with a through hole (Fig. 2, through hole at 23), but does not expressly disclose the hole being gradually widened at its end facing outwardly, and including a fixing means that comprises a plurality of wedge-shaped flanges, such flanges being 25arranged radially around the body forming the connecting member.
In the related field of hose assemblies, Grantham teaches an end of a fitting having a Venturi section where the end gradually widens at its end (Fig. 8, 125).
It would have been obvious to one having ordinary skill in the art to have modified the end of the connecting member of Blue to include a gradually widened section in order to have the advantage of a smooth fluid transition as taught by Grantham in 10:3-20.
Additionally, see https://www.sciencedirect.com/topics/engineering/venturi-effect#:~:text=In%20the%20Venturi%20effect%20the,on%20the%20degree%20of%20constriction. in regard to the advantages of sloping the inner surface of a fluid conduit that provides a Venturi effect.
In the related field of flexible couplings, Lei teaches wedge-shaped flanges arranged on a connector (Fig. 4, connector 18 and wedge-shaped flanges 9).


Conclusion
The following prior arts made of record and not relied upon is considered pertinent to applicant's disclosure:
Corbett et al. (US 5,799,986) and Spohn et al. (US 9,901,725) discloses a connector molded over a tube having an external braided layer.
Mazzo (US 8,381,772) discloses a connector coupled to a tube with an external braided layer.
Stone (US 2,305,644) discloses a coupling having a braided mesh showing a plurality of interstices.
Nonaka et al. (US 2013/0000767) discloses a braided mesh having mesh openings for thermoplastic resin.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223.  The examiner can normally be reached on Mon - Fri 9:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3664.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/W.S.C./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679